Citation Nr: 0103419	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel







INTRODUCTION

The appellant served in the Army National Guard of Michigan 
from October 1986 to October 1988, with active duty for 
training from December 1986 through March 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant had no periods of active duty.

3.  The appellant's psychiatric disorder initially manifested 
itself after the appellant's period of active duty for 
training.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated 
during a period of active duty for training. 38 U.S.C.A. 
§§ 101 (2), (24), 1131 (West 1991); 38 C.F.R. §§ 3.1 (d), 
3.6(a), 3.303 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  In this regard, the Board notes the appellant's 
service medical records have been obtained.  In addition, the 
RO obtained the appellant's private medical records and 
Social Security Administration decisions.  The appellant has 
also been advised of the evidence necessary to support his 
claim.  Therefore, the Board concludes that the VA has met 
its statutory duty to assist.

Likewise, the Board acknowledges that the Army National Guard 
of Michigan Report of Separation characterizes the 
appellant's service from December 1986 through March 1987 as 
inactive duty training, and that the RO considered the period 
as such.  Nevertheless, the Board finds that given the 
length, place and nature of the appellant's service, the 
appellant actually had active duty for training.  Such a 
finding on the part of the Board does not prejudice the 
appellant, as the finding is more favorable to the appellant 
because both diseases and injuries may be considered.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("[I]f BVA 
determines that [an] omission from the statement of the case 
did not prejudice the claimant or violate VA's statutory duty 
to assist, BVA [can] properly render a decision on the 
appeal....").  Additionally, in the February 1999 rating 
action, the RO noted that the service records were negative 
for appellant's claimed disability so further review by the 
RO is not warranted.




As stated above, the evidence reflects that the appellant had 
active duty for training from December 1986 through March 
1987.  The evidence, including a Record of Proceeding under 
Article 15, UCMJ indicates he was subsequently separated from 
the National Guard after failing to report for drills.  The 
appellant's service medical records are negative for any 
reports of a psychiatric disorder while on active duty for 
training.  Additional evidence shows that the appellant was 
first hospitalized with organic personality disorder in 
February 1988, with impulse control disorder in January 1989, 
and for schizoaffective disorder at intermittent intervals 
from June 1989 through August 1998.  The appellant argues 
that service connection is warranted for a psychiatric 
disorder because the first hospitalization occurred within 
one year of his active duty for training.  The initial 
hospitalization in February 1988 noted that the appellant had 
been admitted from a Crisis Center because of violent 
behavior.  The initial diagnosis was depressed psychosis.  
There was no history of past psychiatric hospitalizations and 
it was noted that he had become an apparent behavior problem 
at 5 years of age.  The discharge diagnosis for this period 
of hospitalization was organic personality syndrome.  There 
was no reference in this or subsequent reports that the 
appellant had any problems during his military training.  It 
was noted that he had been refused entrance into the Air 
Force or Army because of a lack of reading ability.

Service connection may be granted for the disability of a 
veteran where the evidence shows that a disease or disability 
was incurred in or aggravated by active military, naval, or 
air service.  See 38 U.S.C.A. § 1131(West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  The term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released therefrom under conditions other 
than dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of active duty training in which the 
individual was disabled or died from an injury incurred or 



aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  A veteran is entitled to a presumption 
of service connection where he or she has served continuously 
for 90 days and a psychosis manifests itself to a degree of 
10 percent or more within one year from the date of 
termination of such service.  The presumption shall apply 
even if there is no evidence of the disorder during the 
period of service, unless the presumption is rebutted by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The 
appellant does not have the requisite service to be 
classified as a veteran.

The Board finds that service connection for the appellant's 
psychiatric disorder is not warranted.  Under the applicable 
law and regulations set forth above, for a period of active 
duty for training an award of service connection for a 
disease or injury is only warranted if it had its onset or 
was made worse during the actual period of service.  The 
appellant's psychiatric disorder did not manifest itself 
until after his active duty for training had ended and it is 
not contended otherwise.  As such, service connection is not 
permitted.  Furthermore, while presumptive service connection 
is permitted in some instances for some types psychiatric 
disorders, psychosis, the appellant is not shown to have 
performed active military, naval, or air service, see 
38 U.S.C.A. § 101(24), and is therefore not a veteran under 
38 U.S.C.A. § 101(2).  Thus, he is not entitled to a 
presumption of service connection for an applicable 
psychiatric disorder which is manifested after his period of 
active duty for training.  In reaching this conclusion, the 
Board acknowledges that, under the revised provisions of 38 
U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  However, as the preponderance of 
the evidence is against the appellant's claim, that doctrine 
is not for application in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  




Therefore, entitlement to service connection for the 
veteran's psychiatric disorder is not warranted. 


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

